Citation Nr: 1824196	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for right foot hammer toes (2 through 5). 


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1981.  This matter is before the Board of Veterans'Appeals (Board) on appeal of September 2014, and August 2016 rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right 5th toe hammer toe, rated 0 percent, effective March 9, 2010 (September 2014 rating decision), and acknowledged right 2nd to 5th toes hammertoes to be part of the service-connected right foot hammertoe disability, with a 0 percent rating continued (August 2016 rating decision). 

In a November 7, 2014 VA Form 9, the Veteran withdrew from appeal all issues other than the matter of the rating for right foot hammertoes. In August 2017 he filed a notice of disagreement (NOD) with a February 2017 rating decision that denied service connection for bilateral Morton's neuroma, and tinnitus, initiating appeals in the matters.  He elected the decision review officer (DRO) process in lieu of the traditional appeals process. Subsequently, a DRO provided notice to the Veteran and advised him that a statement of the case (SOC) would be issued if the matter could not be resolved through the DRO process.  Inasmuch as the DRO has responded to the Veteran's NOD, and a SOC would be premature given the DRO process, remand for issuance of a SOC at this time is not necessary.  See Manlicon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The Veteran has severely hammered right foot toes 2 through 5.  


CONCLUSION OF LAW

A 10 percent rating is warranted for right foot 2nd through 5th toes hammertoes, throughout.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5282 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and July and September 2016 supplemental SOCs (SSOCs) readjudicated the matter after further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran's pertinent treatment records have been secured.  VA examinations were conducted in May 2011, October 2013, September 2014, May 2015, May 2016, and December 2016.  No further assistance in the matter is required.  VA's duty to assist has been satisfied.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss in detail each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A November 2010 private treatment record notes that the Veteran reported right foot toe pain and discomfort and mild to moderate pain on the plantar aspect of the right foot.  On examination findings included, rigid hammertoes of the right foot 2nd through 5th toes and contraction at the metatarsophalangeal (MTP), proximal interphalangeal (PIP), and distal interphalangeal (DIP) joints.   
On May 2011 VA foot examination, the Veteran reported right foot pain with prolonged walking and standing, and while resting.  He could stand for more than one but less than three hours, and could walk one to three miles.  He took Tylenol and wore shoe inserts.  On examination, right 5th toe swelling and tenderness were noted.  The 2nd through 4th toes were severely hammered and the 5th toe showed a status post arthroplasty of the DIP joint, status post removal of the middle phalanx with subluxation of the 5th MTP joint, and mild hypertrophic deformity of the 5th metatarsal head and neck.  

On October 2013 VA foot examination, the Veteran reported constant use of orthotics.  On examination, the diagnosis was hammertoes of the right 2nd to 5th toes.  Metatarsalgia was noted.  The examiner opined that due to the instablility and pain caused by the surgical procedure on the right fifth toe, the Veteran has difficulty performing his duties as an electrician such as climbing a ladder and prolonged standing or walking.  No other foot injuries or weak foot were noted. 

An October 2014 private treatment record notes that the Veteran reported pain under the first and fifth metatarsal heads of his feet with the right foot being worse than the left.  He reported that he wore steel-toed boots on concrete floors.  On examination, hyperkeratosis was noted at the 1st and 5th metatarsal heads with 5th fifth being most severe.  

On May 2015 VA foot examination, the Veteran reported that he was employed full time as an electrician, walked on concrete floors at work, wore inserts, kept his shoes loose, and wore steel-toed boots.  He reported mid-foot pain and pain when he stood or walked for more than 5-10 minutes.  Hammertoes of the 2nd to 5th toes was noted bilaterally.  The examiner opined that the functional loss was disturbance of motion and interference with standing bilaterally. 

On June 2015 private foot examination, the Veteran reported pain over the forefoot bilaterally and that his right foot hurt more than his left.  On examination it was noted that he had a "cavus-type" foot .  X-rays showed surgical changes to the 5th digit and 5th metatarsal head of the right foot.  The impression was metatarsalgia, bilaterally, and metatarsal equinis, bilaterally. 
On May 2016 DBQ, the Veteran reported pain and difficulty with standing and walking, and that he occasionally used a cane.  On examination, pain and swelling on use and manipulation of the feet was noted.  Hammertoes were noted bilaterally.  The provider noted that pain on movement, weight-bearing, non-weight bearing, deformity, disturbance of locomotion, and interference with standing contributed to functional loss.  The provider opined that there was some functional impact because the Veteran had difficulty standing, walking, and wearing certain shoes due to pain.  She explained that in the normal foot, body weight is distributed over the foot and the toes, but in the Veteran's case, his hammertoes, caused weight to be shifted from the deformed weakened toes to the ball of the foot in compensation.  This shift in weight caused an extra burden of weight on the ball of the feet causing Metatarsalgia and Morton's Neuroma.  The Veteran was found to have bilateral Metatarsalgia/Morton's Neuroma and it is as least as likely as not that the pain caused by Metatarsalgia of the right foot, caused a shift of the Veteran' s weight from the compromised right foot to the left foot in compensation.  This shift in weight from the right foot to the left foot caused Metatarsalgia in the left foot.  She further explained that it is a known and accepted medical fact that hammertoes can cause Metatarsalgia.  

On December 2016 DBQ, the Veteran reported that he worked as an electrician, walked all day, and wore steel-toed boots.  He reported painful calluses on the balls and outside edges of both feet.  He reported difficulty walking a prolonged distance. The provider noted that pain on movement, weight-bearing, non-weight bearing, and deformity contributed to functional loss.  Hammertoes of the right 2nd to 5th digits was noted.  The provider opined that there was some functional impact because the Veteran had difficulty standing and walking continuously for more than 3-4 hours. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

When the appeal is from the initial rating assigned with a grant of service connection, the severity of the disability during the entire period from the grant of service connection to the present is to be considered.  "Staged" ratings may be assigned for distinct periods when different levels of impairment are shown. Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's right foot disability is rated under Codes 5282 (for hammertoes), which provides that a single hammertoe is rated 0 percent.  A 10 percent rating is warranted when all toes are hammertoes, unilateral without claw foot.  38 C.F.R. § 4.71a, Code 5282.

The Board finds that a 10 percent rating under Code 5282 is warranted for the Veteran's right foot hammertoes throughout.  The right foot hammertoe disability shown (with 4 of 5 toes hammertoes service-connected)  far exceeds the (single toe hammertoe) criterion for a 0 percent rating.  Moreover, the hammertoe disability  has been clinically noted to be severe (May 2011 VA examination).  The Board finds that such extensive involvement  in the severity shown more closely approximates the criteria for a 10 percent rating than those for a 0 percent rating especially when factoring in the severity of the disability shown and the postoperative status of the 5th toe.  Accordingly, a 10 percent (maximum) rating under Code 5282 is warranted.  See 38 C.F.R. §§ 4.3, 4.7.







ORDER

A 10 percent rating is granted throughout for the Veteran's right 2nd through 5th toes hammertoes, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


